DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 35-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims require “wherein, if the presence of the additive is detected following the flushing step, the method further includes repeating the step of flushing the offline liquid-carrying conduit with a further volume of flushing water; and repeating the verifying step until no traces of the additive ion are detected within the further volume of flushing water.”
Such is impossible.
The invention is directed to cleaning potable water conduits.
The flushing water is disclosed as potable water.
The potable/drinking water comprises the detectable amounts of the ions, which are claimed as the additive (chloride, sulphate, nitrate).    
Please, see the EPA publication National Primary Drinking Water Regulations as an evidence.
Moreover, the applicants themselves state that the normal level of chloride in drinking water is approximately 14 ppm.
Thus, it is simply impossible to practice the method comprising repeating the step of flushing the offline liquid-carrying conduit with a further volume of flushing water and repeating the verifying step until no traces of the additive ion are detected within the further volume of flushing water.
This is because the flushing water itself comprises detectable amounts of the ions, which the applicants claimed as the additive.
Moreover, it is impossible to practice the claimed method even if a ultra-pure water that is used in the semiconductor industry would be used as a flushing water.
This is because even the referenced ultra-pure water still has detectable traces of the claimed ions. Please, see the Handbook of Semiconductor Wafer Cleaning Technology page 78 as evidence.

As to claims 8-10 and 43-44 it is impossible to check for the detectable traces of the additive ions recited by claim 1 by visual observation or colorimeter analysis or fluorimeter since the referenced ions are colorless.
Further, as for claim 10, it appears that the removal of nitrate and sulphate ions could not be verified by Silver Nitrate or Palin DPD methods because the referenced methods are test methods for the chloride ion.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, 43 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite because it is not clear from the claims whether “the additive”  in those claims referenced back to “an additive” recited by claim 1 or to “an additive which is visually detectable” recited by claims 8, 43 and 44.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. MN Department of Health publication Nitrate in Drinking Water is cited to show that the drinking water contains detectable amounts of nitrate ions.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711